DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ RCE filed on 11/17/2021.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
	Claim 1 has been amended.  Claim 7 has been added.  Overall, claims 1-7 are pending in this application.

. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Sato) (Publication Number JP11-182480A) in view of Wilmshurst et al. (Wilmshurst) (U.S. Patent Application Publication Number 2008/0178948A1).
	Regarding claim 1, as shown in Fig. 1, Sato discloses a rotary displacement compressor comprising: a compressor body 1 that compresses a medium by reducing a volume of the medium using rotation; a discharge pipe 11 through which a compressed medium, which is discharged through a discharge port 8 of the compressor body 1, flows; a check valve 14 (see page 5, para. [0025] of the English Translation and the abstract) that shuts off the compressed medium flowing backward to the compressor body; and a backflow control valve 20 (see page 6, para. [0029] to claim 2).  However, Sato fails to disclose the backflow control valve being a ball type backflow control valve.
	As sown in Figs 1-3 and 10, Wilmshurst teaches wherein the backflow control valve is a ball type backflow control valve 13.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the backflow control valve being a ball type backflow control valve, as taught by Wilmshurst in the Sato apparatus, since the use thereof would have controlled the fluid/air flow rate.
	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the ball type backflow control valve of Wilmshurst with the backflow control valve of Sato as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
The results are predictable as controlling the return flow of the fluid/air in the rotary compressor device.
3.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Sato in view of Wilmshurst as applied to claims 1-2 above, and further in view of Kiso et al. (Kiso) (Publication Number JP2014-009625).
	The modified Sato discloses the invention as recited above; however, the modified Sato fails to disclose a PM rotor and a control unit that inverter-controls the PM motor.
claim 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the control unit that inverter-controls the PM motor, as taught by Kiso in the modified Sato apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as improve the handling flexibility of a housing member, and to eliminate the need of ensuring the long extra length of a lead wire of a stator, in an electric compressor.
4.	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Wilmshurst as applied to claims 1-2 above, and further in view in view of JP ‘891 (Publication Number JP4942891Y1).
The modified Sato discloses the invention as recited above; however, the modified Sato fails to disclose a reverse rotation 18detection unit.
JP ‘891 teaches 25wherein the control unit includes a reverse rotation 18detection unit 6 (see page 2, lines 2-4; and lines 18-30 and page 3, lines 7-14 of the English Translation) that detects a rotation of the orbiting scroll/compressor 1; wherein the reverse rotation detection unit 6 detects the reverse rotation of the orbiting scroll/compressor 1 using current or voltage, and wherein the control unit determines that the check valve has failed when the reverse rotation detection unit detects the reverse rotation (claim 7). It would have been obvious to one having ordinary skill in 
The results are predictable as detecting the reverse rotation of the compressor is ensure and the reverse rotation state can be warned with a simple structure.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Wilmshurst as applied to claims 1-2 above, and further in view in view of Kawabata et al. (Kawabata) (Publication Number JP11-303778).
	The modified Sato discloses the invention as recited above; however, the modified Sato fails to disclose an aftercooler disposed between the discharge port of the compressor body and the check valve.
	As shown in Figs. 1-2, Kawabata teaches wherein an aftercooler (AC) is disposed between the discharge port 9 of the compressor body and the check valve (A –see Fig. 2) to cool the compressed medium discharged through the discharge port. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the aftercooler disposed between the discharge port of the compressor body and the check valve, as taught by Kawabata in the modified Sato apparatus, since the use thereof would have cooled the compressed fluid discharged through the discharge port and prevented the check valve damaged by the heat-induced from the compressor.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746